Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 1 of 24 PageID #: 427




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



  UNITED STATES OF AMERICA,                           )
                                                      )
                        Plaintiff,                    )
                                                      )
         V.                                           )
                                                      ) Cause No. 1: l 9-CR-0231-JRS-DLP
  JESS NEAL,                                          )
                                                        -03
                        Defendant.                    )


              PETITION TO ENTER PLEA OF GUILTY AND PLEA AGREEMENT


         The United States of America, by counsel, John E. Childress, Acting United States

  Attorney for the Southern District of Indiana, and, Tiffany J. Preston, Assistant United States

  Attorney ("the Government"), and the defendant, JESS NEAL ("the defendant"), in person and

  by counsel, James Bell, hereby inform the Court that a Plea Agreement has been reached in this

  case pursuant to Federal Rule of Criminal Procedure 11(c)(l )(B). The following are its terms and

  conditions:

                                 Part 1: Guilty Plea and Charge(s)

         1.      Plea of Guilty: The defendant petitions the Court for leave to enter and agrees to

  enter a plea of guilty to the following offenses charged in the Superseding Indictment:

         a.      Count 1 which charges that the defendant committed the offense of Conspiracy to

  Commit Wire Fraud, in violation of Title 18, United States Code, Section 1349.

         2.      Dismissal of Counts: Following imposition of sentence, the government will

  move to dismiss Counts 2 through 6 of the Superseding Indictment, without prejudice. If the
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 2 of 24 PageID #: 428




   defendant complies with all the terms of this Plea Agreement, then the Government                will not seek

   to refile these charges.

           3.      Potential Maximum Penalties: The offense is punishable by a maximum sentence

   of 20 years' imprisonment, a $250,000 fine, and 3 years' supervised release following any term of

   imprisonment.

           4.      Elements of the Offense: To sustain the offense(s) to which the defendant is

   pleading guilty, the Government must prove the following elements beyond a reasonable doubt:

           As to Count One, that the defendant knowingly conspired to devise and participate in a

   scheme or artifice to defraud, and to obtain money and property by means of materially false and

   fraudulent pretenses, representations, and promises, and by concealment of material facts                    as


   described in Count One of the Superseding Indictment;

           Second, that the defendant did so knowingly and with intent to defraud; and

           Third, that the defendant caused interstate wire communications to take place in

   furtherance of his scheme to defraud as described in Count One of the Superseding Indictment.

                                     Part 2: General Provisions

           5.      Sentencing Court's Discretion Within Statutory Range: The defendant agrees

   and understands that: (A) the Court   will   use its discretion to fashion a sentence within the statutory

  range(s) set forth above; (B) the Court   will consider the factors    set forth   in l8 U.S.C.   $ 3553(a)   in

  determining the appropriate sentence within the statutory range(s); (C) the Court will also consult

  and take into account the United States Sentencing Guidelines ("sentencing Guidelines" or

  "U.S.S.G.") in determining the appropriate sentence within the statutory range(s); (D) the

   Sentencing Guidelines are not mandatory or binding on the Court, but are advisory in nature; (E)

  restitution may be imposed; (F) by pleading "Guilty" to more than one offense (Count), the Court
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 3 of 24 PageID #: 429




  may order the sentences to be served consecutively one after another; (G) the final determination

  concerning the applicable advisory guideline calculation, criminal history category, and advisory

  sentencing guideline range          will   be made by the Court; and (H) by pleading "Guilty," the Court

  may impose the same punishment as if the defendant had plead "Not Guilty," had stood trial and

  been convicted by      a   jury.

         6.       Sentencing Court Not Bound                 by Guidelines or Recommendations:              The

  defendant acknowledges that this PIea Agreement is governed by Federal Rule                    of Criminal

  Procedure I l(cXlXB) and that the determination               of the defendant's   sentence   is within   the

  discretion of the Court. The defendant understands that if the Court decides to impose a sentence

  higher or lower than any recommendation of either party, or determines a different advisory

  sentencing guideline range applies in this case, or decides          to impose a sentence outside of the

  advisory sentencing guideline range for any reason, then the defendant will not be permitted to

  withdraw this plea of guilty for that reason and will be bound by this plea of guilty.

          7.      Plea Agreement Based on Information Presently                  Known: The defendant
  recognizes and understands that this Plea Agreement is based upon the information presently

  known to the Government. The Government agrees not to bring other federal charges against the

  defendant based on information currently known to the United States Attorney for the Southern

  District of Indiana.

          The Government             will inform the Court and the defendant at the time of taking the
  defendant's plea whether the Government has obtained any information after the Plea Agreement

  was signed that may warrant bringing other federal charges against the defendant.

         8.       No Protection From Prosecution for Unknown or Subsequent Offenses: The

  defendant acknowledges and agrees that nothing in this agreement shall protect the defendant in
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 4 of 24 PageID #: 430




  any way from prosecution for any offense not specifically covered by this agreement, or not known

  to the United States Attorney for the Southern District of Indiana at this time. The defendant

  further acknowledges and agrees that nothing in this agreement shall protect the defendant in any

  way from prosecution for any offense committed after the date of this agreement.

             9.      Rights Under Rule 11(b), Fed. R. Crim. P.: The defendant understands that the

  Government has the right, in a prosecution for perjury or false statement, to use against the

  defendant any statement that the defendant gives under oath during the guilty plea colloquy. The

  defendant also understands that the defendant has the right:                  (A) to plead not guilty, or having

  already so pleaded, the right to persist in that plea; (B) to a jury trial; (C) to be represented by

  counsel--and ifnecessary have the court appoint counsel--at trial and at every other stage ofthe

  proceedings, including appeal; and (D) to confront and cross-examine adverse witnesses, to be

  protected from compelled self-incrimination, to testify and present evidence, and to compel the

  attendance of witnesses. The defendant also understands that the Constitution guarantees the right

  to be considered for release until trialr; and iffound guilty ofthe charge(s), the right to appeal the

  conviction on such charge(s) to a higher court. The defendant understands that ifthe Court accepts

  this plea of guilty, the defendant waives all of these rights.

                                         Part 3: Sentence of Imprisonment

             10.     Sentencing Recommendation Pursuant                         to   Federal Rule   of   Criminal

  Procedure 1l(cXlXB): The parties have gg! agreed upon a specific sentence. The parties reserye

  the right to present evidence and arguments concerning what they believe to be the appropriate

  sentence in this matter.




    'Title   18, U.S.C.   " 314l-3156, Release and Detention Pendins Judicial   Proceedines.
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 5 of 24 PageID #: 431




       a.        Government's Recommendation: The Government has agreed to recommend                        a


  sentence at the low end of the applicable Sentencing Guidelines Range as calculated by the Court

  during the sentencing hearing, provided that the defendant               (i) continues to fully accept
  responsibility for the offense, (ii) does not commit a new criminal offense before the date of any

  sentencing, and   (iii)   does not otherwise violate the terms of any pre-trial release before the date   of

  sentencing.

       b.        Defendant's Recommendation: The defendant understands that he is free to

  recommend any sentence including a sentence of no imprisonment.

         11.     Placement: The defendant reserves the right to request that this Court recommend

  to the Federal Bureau of Prisons that the defendant serve any sentence of imprisonment imposed

  in this case at an institution identified at the time of sentencing. The defendant acknowledges and

  understands that any recommendation by the Court is only a recommendation and does not bind

  the Federal Bureau of Prisons. The Government does not object to the defendant's requested

  recommendation.

         12.     Supervised Release: Both parties reserve the right to present evidence and

  arguments concerning whether the Court should impose a term of supervised release to follow any

  term of imprisonment in this case, the duration of any term of supervised release, and the terms

  and conditions of the release.

         13.     Conditions of Supervised Release: The parties understand and agree that the

  Court will determine which standard and special conditions of supervised release to apply in this

  case. The parties reserve the right to present evidence and arguments conceming these conditions.
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 6 of 24 PageID #: 432




                                Part 4: Monetarv Provisions and Forfeiture

             14.      Mandatory Special Assessment: The defendant                will   pay a total   of   $100

  assessment on the date of sentencing or as ordered by the Court to the Clerk, United States District

  Court, which amount represents the mandatory special assessment fee imposed pursuant to 18

  u.s.c.    $ 3013.

             15.      Fine: The United States will not recommend a fine be imposed.

             16.      Restitution: The defendant agrees to pay restitution for all losses caused by the

  defendant's conduct, regardless of whether counts of the indictment/ information dealing with such

   losses   will   be dismissed as part of this plea agreement. Pursuant to Title 18, United States Code,

   Section 3663(aX3), the United States agrees to seek restitution from the defendant in an amount

  not to exceed $178,149, which the United States calculated by apportioning fault to the defendant

  by percentage as follows:

      o     25o/o of the fault associated with the demolitions at MSD for a total of $20,500);
      o      33%6 for the work FBD received as a result of the Bowen contract before July 17, 2017 for
            a total of $25,940;
      o     33o/o for the amount FBD charged MSD for the dumpsters used by FBD ($9,210); and
      o     50o/o of the amount of the flea market purchased by MSD ($122,500).


            The parties have not reached an agreement as to restitution. The defendant reserves the

  right to make arguments and present evidence regarding restitution. The defendant understands

  and agrees that the final determination concerning the total amount of restitution owed and how

  restitution is apportioned       will be made by the Court at sentencing. The defendant              further

  understands that       if the Court decides to impose a restitution amount that is higher or lower than

  any recommendation of either        pa{l,   or determines that a different apportion of fault is attributable

  to the defendant for any reason, then the defendant will not be permitted to withdraw this plea of

  guilty for that reason and will be bound by this plea of guilty.
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 7 of 24 PageID #: 433




         The defendant agrees that, while the District Court sets the payment schedule, this schedule

  may be exceeded if and when the defendant's financial circumstances change. In that event, and

  consistent with its statutory obligations, the Government may take any and all actions necessary

  to collect the maximum amount of restitution in the most expeditious manner available.

         17.     Obligation to Pay Financial Component of Sentence: If the defendant is unable

  to pay any financial component of the defendant's sentence on the date of sentencing, then the

  defendant agrees that the payment of the financial component should be a condition of supervised

  release. The defendant has a continuing obligation to pay the financial component of the sentence.

  The defendant further agrees that as of the date of filing this Plea Agreement the defendant will

  provide all requested financial information, including privacy waivers, consents, and releases

  requested by the Government to access records to verify the defendant's financial disclosures, to

  the Government for use in the collection of any fines, restitution, and money judgments imposed

  by the Court and authorizes the Government to obtain credit reports relating to the defendant for

  use in the collection of any fines and restitution, and money judgments imposed by the   Court. The

  defendant also authorizes the Govemment       to inspect and copy all financial documents      and

  information held by the United States Probation Office. If the defendant is ever incarcerated in

  connection with this case, the defendant may participate in the Bureau of Prisons Inmate Financial

  Responsibility Program.

         18.     Forfeiture: The defendant admits that   the payments Neal and others received from

  Muncie Sanitary District (as part of the charged conspiracy and as calculated by the Court at

  sentencing), and items purchased using those payments property is contraband, was used to

  facilitate, or constitutes the fruits of the commission of the offense(s) to which the defendant is

  pleading guilty, and. therefore, is subject to forfeiture to the United States. The defendant
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 8 of 24 PageID #: 434




  abandons     all right, title, and interest the defendant may have in the property so that proper

  disposition, including destruction, may be made thereof by federal, state, or local law enforcement

  agencies involved in the investigation of the defendant's criminal activity, without further notice

  or obligation whatsoever owing to the defendant. The defendant further agrees not to contest any

  forfeiture action brought against and consents to the forfeiture of any of the property, whether any

  such forfeiture action is administrative, judicial, civil, or criminal, and agrees not to contest any

  use or destruction of any of the property listed below by any federal, state, or local law enforcement

  agency. If any of the forfeitable property described above, as a result of any act or omission by

  defendant:

                   A.   cannot be located upon the exercise of due diligence;

                   B.   has been transferred or sold to, or deposited with, a third party;

                   C.   has been placed beyond the jurisdiction of the court;

                   D.   has been substantially diminished in value; or

                   E.   has been commingled with other property which cannot be divided without

                        difficulty; the United States of America shall be entitled to forfeiture of

                        substitute property pursuant to the provisions of Title 21, United States Code,

                        Section 853(p), as incorporated by Title 28, United States Code, Section

                        2461(c). The defendant consents to the entry of orders of forfeiture for such

                        property and waives the requirements of Rules 32.2 and 43(a), Fed. R. Crim.

                        P., regarding notice of the forfeiture in the charging document, announcement

                        of the forfeiture at   sentencing, and incorporation    of the forfeiture in   the

                        judgment. The defendant understands that the forfeiture of    assets is part of the

                        sentence that may be imposed in this case and waives any failure by the Court
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 9 of 24 PageID #: 435




                       to advise the defendant of this, pursuant to Rule ll(bXlXJ), at the time the

                       defendant's guilty plea is accepted.

                  F.   The defendant further agrees to waive all constitutional and statutory challenges

                       in any manner (including direct appeal, habeas corpus, or any other means) to

                       any forfeiture carried out in accordance with this Plea Agreement on any

                       grounds, including that the forfeiture constitutes an excessive fine or

                       punishment.

          The parties agree that any forfeiture order shall be consistent with any restitution ordered

   against the defendant and that the defendant's     full payment of the restitution ordered in this   case


   shall discharge the defendant's forfeiture obligations.

                                 Part 5: Factual Basis for Guiltv Plea

          19.     The parties stipulate and agree that the following facts establish a factual basis for

   the defendant's plea of guilty to the offense set forth in Paragraph One, above, and that the

   Government would be able to establish the following facts beyond a reasonable doubt in the event

   this cause was to proceed to      trial. The following information is only a summary of the
   Government's evidence. This Plea Agreement is not intended to foreclose the presentation of

   additional evidence and the Government and the Defendant reserve the right to present additional

   evidence at the time of sentencing.

          Defendant JESS NEAL        ("NEAL") was a Sergeant in the Muncie Police Department,           and

   a resident of the Southem   District of Indiana.

          Defendant Tony Franklin ("Franklin") was the owner of Franklin Building and Design,

   LLC ("Franklin Building"), in Muncie, Indiana, and was a resident of the Southern District of
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 10 of 24 PageID #: 436




   Indiana. Franklin Building performed demolition and general construction work for MSD and

   maintained a business bank account at JP Morgan Chase      & Company.

             Defendant Debra Nicole Grigsby ("Grigsby") was the District Administrator of the Muncie

   Sanitary District ("MSD"), and a resident of the Southern District of Indiana. She was appointed

   to the position in 2014. As the District Administrator for MSD, Grigsby was jointly responsible

   with others for approving the selection of contractors to perform work on MSD Infrastructure

   Projects. She also signed quotes for, or amendments to, construction-related contracts on MSD's

   behalf.

             Defendant Phil Nichols ("Nichols") served as the Chairman        for a political party   in

   Delaware County ("the political party") from approximately 1990 through approximately 1998.

   Though Nichols had no official position or title within the political party after approximately 1998,

   Nichols maintained a private office at the political party's headquarters and continued to exert

   influence and control over multiple official acts performed by certain Muncie public officials.

             Individual A was a supervisor at MSD, and Grigsby's spouse. Individual B was a Board

   member for the Muncie Sanitary District Board     ("MSDB"). He was appointed to the position in

   2014. Individual B was responsible, in the same manner as any Board member, for approving the

   quotes from demolition contractors who had been selected and awarded MSD work by Grigsby

   and Tracy Barton.

             Franklin Building, owned by Franklin, performed demolition and general construction

   work for MSD, for which MSD paid Franklin Building in the manner described herein.

             The City of Muncie ("Muncie") was a unit of local government, and a political subdivision

   of the State of Indiana. Muncie was located in the Southern District of Indiana. The functions and

   services provided by Muncie were coordinated through various agencies and departments. MSD




                                                    l0
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 11 of 24 PageID #: 437




   was a special unit of government created under Indiana State Law by a Muncie ordinance adopted

   in 1968. MSD was located in the Southern District of Indiana.          Muncie/IVISD maintained a

   business bank account at First Merchants Bank Corp. ("Muncie's City Account").

          Residents and businesses living and operating in Muncie paid MSD for its services such as

   recycling, sanitation, sewer maintenance, storm water management, and utilities. Those payments

   were deposited into Muncie/IVISD's business bank account. Payments to contractors who

   performed work on public works projects were drawn from MSD/Muncie's bank account.

          The Muncie Sanitary District Board ("MSDB") was a three-member board whose

   responsibilities included approving or disapproving claims reports from MSD's employees

   seeking authorization to pay contractors hired to do work for MSD. Grigsby reported to the MSDB.

          Beginning in or about 2014, MSD began a series of public works projects to improve

   Muncie's Sewer, Sanitary, and Flood Control Systems (the "MSD Infrastructure Projects"). MSD

   was also responsible for maintaining the Muncie sewer and storm water, and levee systems, and

   in some cases awarded contracts to private companies to repair, maintain, or mow those systems.

          During the period of the conspiracy, MSD awarded work for the MSD Infrastructure

   Projects by soliciting bids or quotes from contractors. MSD employees, such as Grigsby, were

   required to solicit quotes from contractors who wished to perform work for MSD. Grigsby had

   been instructed to select contractors based upon various criteria, primarily focused on the lowest

   priced local contractor who was qualified to perform the work required. According to Indiana law,

   if the work was anticipated to cost   less than $25,000, MSD could solicit bids directly from three

   (3) contractors to do the work with the intent of the statute and public bidding law being that the

   work would be awarded by MSD to the lowest responsive and responsible bidding contractor.

   After MSD awarded work to a contractor, the contractor's invoice would be processed by MSD




                                                    ll
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 12 of 24 PageID #: 438




   staff, and then submitted to the Office of the City Controller to the City of Muncie, who in turn

   presented a "claims report" to the MSDB seeking authorization to pay the contractor for the work.

   After the MSDB approved the claims report, MSD employees were authorized to pay contractors

   via checks drawn from Muncie's City Account.

          NEAL acknowledges that checks drawn from Muncie's City Account and deposited into

   the business bank accounts of Franklin Building were processed through the Federal Reserve Bank

   Check Processing Centers located in Cincinnati, Ohio, or Chicago, Illinois, and traveled in

   interstate commerce.   NEAL further acknowledges that checks deposited into First Merchants

   Bank in Muncie, Indiana, were uploaded through a facility of interstate commerce to a server

   located   in Florida. First   Merchants Bank was insured by the Federal Deposit Insurance

   Corporation. The internet is a facility of interstate commerce.

                                    The Scheme to Defraud MSD

          Beginning in or about November, 2015, NEAL, Franklin, Nichols, Grigsby, and others,

   devised, intended to devise, and participated in a scheme or artifice to defraud MSD, and to obtain

   money and property      of MSD by means of materially false and fraudulent pretenses,
   representations, and promises, and by concealment of material facts made by MSD employees to

   the MSDB, in exchange for cash bribes and kickbacks intended to cause a political party to cause

   work to be awarded to Franklin Building by corrupting the bidding process and to cause the

   clearing of checks drawn on the Muncie City Account to be deposited into Franklin Building's

   business bank accounts ("the Scheme"), through the following means and methods:

          The Scheme was an illegal agreement by NEAL, Franklin, Nichols, and Grigsby, to defraud

   the MSDB and MSD by purchasing the influence of a political party to cause work to be awarded

   to Franklin Building and to cause the MSDB to approve fraudulent claims reports based upon




                                                   t2
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 13 of 24 PageID #: 439




   fraudulent bids to MSD which in turn caused the clearing of checks drawn on the Muncie City

   Account and deposited into Franklin Building's business bank accounts.

          The claims reports presented to the MSDB were fraudulent because Grigsby and others

   concealed the coconspirators, Nichols', and Grigsby's, illegal agreement     to accept bribes   and

   kickbacks from Franklin to cause the political party to illegally influence the MSDB to award

   work to Franklin.

          As a result of the Scheme, the MSDB approved the clearing of checks drawn on Muncie's

   City Account to pay the invoices submitted to MSD by Franklin Building for work on MSD

   projects that were required to be awarded to the lowest bidder but which Franklin Building

   procured through fraud by the purchase of the influence of the political party.

                        Means and Methods of the Scheme to Defraud MSD

          It was part of the Scheme that NEAL, Nichols, Grigsby, and Franklin participated in a

   criminal conspiracy to steer MSD public works contracts to Franklin by corrupt manipulation of

   MSD's bidding process, in exchange for cash bribes and kickbacks to Grigsby and the political

   party or members of the political party.

          During the time period in which Franklin Building began to work on the Howard Street

   projects, MSD stopped awarding demolition contracts to Franklin Building because the political

   party determined that Franklin was not a member or supporter of the party, and because Franklin

   had not made any cash payments to the party. NEAL approached Grigsby at Muncie City Hall,

   and asked Grigsby why Franklin Building had not been awarded additional demolition contracts

   arising out of MSD Infrastructure Projects. Grigsby then told NEAL that Nichols had ordered

   Grigsby and Tracy Barton to discontinue awarding contracts to Franklin Building for the reasons

   previously described.




                                                   l3
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 14 of 24 PageID #: 440




           In or about early November 2015, NEAL gave Grigsby an envelope that contained cash.

   NEAL told Grigsby to give the envelope to Nichols, told Grigsby the cash was from Franklin, and

   instructed Grigsby to tell Nichols that it was from Franklin, and to tell Nichols to use it for political

   purposes. The cash in the envelope belonged to Franklin. Franklin had full knowledge that NEAL

   intended to use the cash to give it to Nichols via Grigsby with the intention of obtaining work from

   the MSD for Franklin. Grigsby delivered the cash from Franklin through NEAL to Nichols at

   Nichols' office in the political party's headquarters. NEAL admits that the cash was intended to

   induce Nichols to influence the MSDB, through Grigsby, to award Franklin Building more MSD

   work.

           Nichols and Grigsby accepted the cash bribe to the political party, which the party then

   used for its   own expenditures or expenditures on behalf of     candidates or members of the party.

   NEAL admits that Nichols used his influence and control within the political party to direct the

   performance of official acts by Grigsby within MSD, namely, her decisions to manipulate the

   bidding process at MSD in order to fraudulently award MSD public works projects to Franklin

   Building in exchange for the payment of a cash bribe and/or kickbacks to Grigsby and Nichols.

           As set forth in more detail below, NEAL admits that Grigsby abused her position of public

   trust and conspired with NEAL, Nichols, and Franklin to manipulate the MSD bidding process for

   work arising out of MSD Infrastructure Projects in order to make Franklin Building's bid appear

   to be the lowest bids, and thus to award contracts to Franklin Building in exchange for Nichols

   and Grigsby receiving a bribe from Franklin, through         NEAL.      Nichols accepted the bribe at

   Nichols' office in the political party's headquarters from Franklin, through Grigsby and NEAL at

   NEAL's direction.

           After NEAL, through Grigsby, paid Nichols the bribe, Franklin Building was awarded




                                                      t4
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 15 of 24 PageID #: 441




   more work from MSD. In order to be awarded that      work, Franklin submitted   quotes to MSD     for

   Franklin Building to demolish four additional homes arising out of the MSD Infrastructure

   Projects. Grigsby then fraudulently caused the work for those quotes to be awarded to Franklin

   Building by corrupting the bidding process by obtaining for each quote two false and fraudulent

   bids in amounts higher than the quotes so that it appeared Franklin was the lowest bidder.

            As a result of the Scheme to rig the bids received by MSD, Franklin, Nichols, Grigsby,

   NEAL caused MSD to award demolition contracts arising out of the MSD Infrastructure Projects

   to   Franklin Building in exchange for something of value, i.e., a bribe in the form of a cash

   payment:

                                                 Number of        Number of
    Contractor                                     Bids            Awards          Value of Awards
    Franklin Buildine and Desisn. LLC                   4              4           $76,400

    Total                                                                           $76,400



            As a result of said scheme to defraud, beginning in or about November 2015, in the

   Southern District   of Indiana, Indianapolis Division, and   elsewhere, NEAL, and others, did

   knowingly and intentionally conspire and agree together and with each other to commit wire fraud,

   in violation of Title 18, United States Code, Section 1343, by devising a scheme or artifice to

   defraud and     to obtain money by means of          materially false and fraudulent       pretenses,

   representations, or promises, specifically by transmiuing or causing to be transmitted, by means

   of wire communication in interstate and foreign commerce, certain writings, signs, and signals,

   namely, a clearing of checks drawn on the Muncie City Account, and deposited into the business

   bank accounts of Franklin Building.

                                      Part 6: Other Conditions




                                                   l5
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 16 of 24 PageID #: 442




          20.     Background Information: The defendant acknowledges and understands that no

   limitation shall be placed upon the Court's consideration         of   information concerning the

   background, character, and conduct      ofthe defendant for the purpose of imposing an appropriate

   sentence. The defendant acknowledges and understands that the Government is not prohibited

   from providing information concerning background, character, and conduct of the defendant for

   the purpose of recommending or advocating an appropriate guideline calculation and sentence.

          21.     Good Behavior Requirement: The defendant agrees to fully comply with all

   conditions of release imposed by the Court during all stages of this case. If the defendant fails to

   fully comply with such conditions, then the Government may withdraw from this Agreement.

          22.     Compliance with Federal and State Laws: The defendant understands that the

   obligations of the Government in this Plea Agreement are expressly contingent upon the defendant

   abiding by federal and state laws.

                              Part 7: Sentencinq Guideline Stipulations

          23.     Guideline Computations: The parties reserve the right to present evidence and

   argument concerning the appropriate advisory Sentencing Guideline range for these offenses. The

   parties have discussed this computation but have not agreed upon the advisory calculation. They

   agree that the Court    will   make this determination. Additionally, the parties agree that the

   information contained within the Stipulated Factual Basis does not prevent either party from

   making arguments regarding the loss attributable to the defendant for Sentencing Guideline

   purposes.

          It is the Government's position that the reasonably    foreseeable pecuniary harm to MSD

   that the defendant knew, or under the circumstances, reasonably should have known was a

   potential result of the offense was   $ I ,565 ,7 67   .90.




                                                            t6
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 17 of 24 PageID #: 443




           The parties have not reached an agreement as to loss. The defendant acknowledges that he

   is free to argue that a different loss calculation applies.

           a.      Acceptance    of Responsibility: To date, the defendant           has demonstrated a

   recognition and affirmative acceptance of personal responsibility for the defendant's criminal

   conduct. Based upon the defendant's willingness to accept a Plea Agreement and enter a plea of

   guilty to the criminal conduct noted in this agreement, the Government agrees that the defendant

   should receive a two (2) level reduction provided the defendant satisfies the criteria set forth in

   Guideline $ 3E1.1(a) up to and including the time of sentencing. The defendant timely notified

   the Government of defendant's intention to enter a plea of guilty, thereby permitting the

   Government and the Court to allocate their resources efficiently. After the Defendant enters      a   plea

   of guilty, the Government intends to file a motion pursuant to U.S.S.G. $ 3E1.1(b) requesting that

   the Court decrease the offense level by one     (l)   additional level. The parties reserve the right to

   present evidence and arguments concerning the defendant's acceptance            of responsibility at the

   time of sentencing.

                                   Part 8: Waiver of Risht to Aopeal

           24.     Direct Appeal: The defendant understands that the defendant has a statutory right

   to appeal the conviction and      sentence imposed and the manner          in which the   sentence was

   determined. Acknowledging this right, and in exchange for the concessions made by the

   Government in this Plea Agreement, the defendant expressly waives the defendant's right to appeal

   the conviction imposed in this case on any ground, including the right to appeal conferred by l8

   U.S.C. 5 3742. The defendant further expressly waives any and all challenges to the statute(s) to

   which the defendant is pleading guilty on constitutional grounds, as well as any challenge that the

   defendant's admitted conduct does not fall within the scope of the applicable statute(s). The




                                                         t7
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 18 of 24 PageID #: 444




   defendant further agrees that in the event the Court sentences the defendant to sentence within or

   below the applicable Sentencing Guidelines as calculated by the Court at sentencing, and

   regardless of the defendant's criminal history category or how the sentence is calculated by the

   Court, then the defendant expressly waives the defendant's right to appeal the sentence imposed

   in this case on any ground, including the right to appeal conferred by 18 U.S.C. $ 3742. This

   blanket waiver of appeal specifically includes all provisions of the guilty plea and sentence

   imposed, including the length and conditions supervised release and the amount of any fine.

          25.     Later Legal Challenges: Additionally, the defendant expressly                 agrees not to

   contest, or seek to modifr, the defendant's conviction or sentence or the manner in which either

   was determined in any later legal proceeding, including but not limited to, an action brought under

   18 U.S.C. $ 3582 or 28 U.S.C.     $2255. As concerns this Section3582 waiver, should the United

   States Sentencing Commission and/or Congress in the future amend the Sentencing Guidelines to

   lower the guideline range that pertains to the defendant's offense(s) and explicitly make such an

   amendment retroactive, the Government agrees that         it will not     argue that this waiver bars the

   defendant from filing a motion with the district court pursuant to        l8 U.S.C.   $ 3582(c)(2) based on

   that retroactive Guidelines amendment. However,           if   the defendant files such a motion, the

   Government may oppose the motion on any other grounds. Furthermore, should the defendant

   seek to appeal an adverse   ruling of the district court on such   a   motion, the Government may claim

   that this waiver bars such an appeal. As concerns the Section 2255 waiver, the waiver does not

   prevent claims, either on direct or collateral review, that the defendant received ineffective

   assistance ofcounsel.

          The Government further agrees that it     will not assert this waiver     as a bar to the defendant

   seeking a "compassionate release" sentence reduction pursuant to the First Step Act of 2018 and




                                                      l8
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 19 of 24 PageID #: 445




   18 U.S.C. $ 3582(c)(IXAXD based on "extraordinary and compelling reasons" established by the

   defendant and consistent with U.S.S.G. $   lBl.l3     application note l(A) & (C) (or, in the event of

   amendment of those U.S.S.G. provisions, the provisions,       if   any, with the same effect at the time

   of the filing of the motion for sentence reduction). However, the defendant waives any right to

   file more than one motion on the same basis. Furthermore, if the defendant files more than one

   motion, the Government reserves the right to assert this waiver as a bar to an appeal from the

   District Court's decision regarding that motion. The government further reserves the right to

   oppose any motion for compassionate release on any other grounds.

          26. No Appeal of Supervised Release Term and Conditions: The parties'
   reservation of the rights to present evidence and arguments in this Court concerning the length and

   conditions of supervised release is not intended to be inconsistent with the Waiver of Appeal

   specified above, which includes a waiver of the right to appeal to the length and conditions of the

   period of supervised release.

                              Part 9: Presentence Investisation Renort

          27.     The defendant requests and consents to the commencement of a presentence

   investigation by probation officers of the United States District Court for purposes of preparing a

   Presentence Investigation Report at this time and prior to the entry of a formal plea of guilty.

          28.     The defendant further requests and consents to the review of the defendant's

   Presentence Investigation Report     by a Judge, defendant's counsel, the defendant, and the

   Government at any time, including prior to entry of a formal plea of guilty.

                                   Part 10: Immigration Consequences

          29.     The defendant recognizes that pleading guilty may have consequences with respect

   to the defendant's immigration status if the defendant is not a citizen of the United States. Under




                                                    l9
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 20 of 24 PageID #: 446




   federal law, a broad range of crimes are removable offenses, including the offenses to which the

   defendant is pleading     guilty. The defendant also recognizes that removal will not occur until

   service of any sentence imposed in this case has been completed. Removal and other immigration

   consequences are the subject    of a separate proceeding, however, and the defendant understands

   that no one, including the defendant's attorney or the Court, can predict to a certainty the effect   of

   the conviction in this case on the defendant's immigration status. The defendant nevertheless

   affirms that the defendant wants to plead guilty regardless of any immigration consequences that

   this plea may entail, even if the consequence is the defendant's removal from the United States.

                                   Part 11: Statement of the Defendant

               30.   By signing this document, the defendant acknowledges the following:

               a.    I have received a copy of the Superseding Indictment and have read and discussed

   it with my attorney. I believe and feel that I understand every accusation made against me in this

   case.   I   wish the Court to omit and consider as waived by me all readings of the Superseding

   Indictment/Information in open Court, and all further proceedings including my arraignment.

               b.    I have told my attorney the facts   and surrounding circumstances as known to me

   concerning the matters mentioned in the Indictment, and believe and feelthat my attorney is      fully

   informed as to all such matters. My affomey has since informed, counseled and advised me as to

   the nature and cause of every accusation against me and as to any possible defenses I might have

   in this case.

               c.    I have read the entire Plea Agreement and discussed it with my attorney.

               d.    I understand all the terms of the Plea Agreement and those terms correctly reflect

   the results of plea negotiations.




                                                     20
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 21 of 24 PageID #: 447




           e.        Except for the provisions of the Plea Agreement, no officer or agent of any branch

   of Government (federal, state or local), nor any other person, has made any promise or suggestion

   of any kind to me, or within my knowledge to anyone else, that I would receive a lighter sentence,

   or probation, or any other form of leniency, if I would plead "Guilty." I respectfully request that

   the Court consider in mitigation of punishment at the time of sentencing the fact that by voluntarily

   pleading oocuilty" I have saved the Government and the Court the expense and inconvenience of a

   trial. I understand that before it    imposes sentence, the Court          will   address me personally and ask

   me   if I wish to make a statement on my behalf and to present any information in mitigation of

   punishment.

           f.        I am fully satisfied with my attorney's representation during all phases of this case.

   My attorney has done all that anyone could do to counsel and assist me and that I fully understand

   the proceedings in this case against me.

           g.        I make no claim of     innocence, and     I   am freely and voluntarily pleading guilty in

   this case.

           h.        I am pleading guilty   as set   forth in this Plea Agreement because I am guilty of the

   crime(s) to which I am entering my plea.

           i.        I understand that if convicted, a defendant who is not a United            States Citizen may

   be removed from the United States, denied citizenship, and denied admission to the United States

   in the future.

           j.        My attorney has informed me, and I understand, that I have the right to appeal any

   conviction and sentence that I receive, unless I have waived my right to appeal as part of this Plea

   Agreement.       If I   have not waived my right to appeal,        I   understand that   I must file a Notice of

   Appeal within fourteen (14) days of the entry of the judgment in this case; I further understand




                                                          2t
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 22 of 24 PageID #: 448




   that the Clerk of the Court    will   prepare and   file a Notice of Appeal on my behalf if I ask that to be

   done. I also understand that the United States has the right to appeal any sentence that I receive

   under this Plea Agreement.

            k.      My attorney has informed me, and I understand, that if I provide or              cause   to   be


   provided materially false information to a judge, magistrate-judge, or probation office, then

   Section 3C l.l of the Sentencing Guidelines allows the Court to impose a two-level increase in the

   offense level.

            l.      If this cause is currently   set for   trial on the Court's calendar, I request that this date

   be continued to permit the Court to consider this proposed guilty Plea Agreement.                    I   further

   understand that any delay resulting from the Court's consideration of this proposed guilty PIea

   Agreement, up to and including the date on which the Court either accepts or rejects my guilty

   plea,   will be excluded in computing the time within which trial of this cause must commence,

   pursuantto l8 U.S.C. $ 3l6l(hxlXG).

                                         Part 12: Certificate of Counsel

            31.     By signing this document, the defendant's attorney and counselor certifies                    as


   follows:

            a.      I   have read and fully explained to the defendant all the accusations against the

   Defendant which are set forth in the Indictment in this case;

            b.      To the best of my knowledge and belief each statement set forth in the foregoing

   petition to enter plea of guilty and Plea Agreement is in all respects accurate and true;

            c.      The plea of   "Guilty"    as offered by the defendant in the foregoing petition to enter

   plea of guilty and Plea Agreement accords with my understanding of the facts as related to me by

   the defendant and is consistent with my advice to the defendant;




                                                            22
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 23 of 24 PageID #: 449




          d.      In my opinion, the defendant's waiver of all reading of the Indictment in open

   Court, and in all further proceedings, including arraignment as provided in Rule 10, Fed. R. Crim.

   P., is voluntarily and understandingly made; and     I   recommend to the Court that the waiver be

   accepted by the Court;

          e.      In my opinion, the plea of "Guilty" as offered by the defendant in the foregoing

   petition to enter plea of guilty and Plea Agreement is voluntarily and understandingly made and I

   recommend to the Court that the plea of 'oGuilty" be now accepted and entered on behalf of the

   defendant as requested in the foregoing petition to enter plea of guilty and Plea Agreement.




                                                   23
Case 1:19-cr-00231-JRS-DLP Document 112 Filed 06/21/21 Page 24 of 24 PageID #: 450




                                                   Part 13: Fiual provision

               32'           Complete Agreemenh rhe defendant acknowledges
                                                                           that no threats, promises, or
      representations have been made, nor agreernents
                                                      reached, other than those set forth                in &is
      document, to induce the defendant to plead guilty.
                                                         This document is the complete and only plea
      Agreeme'lrt between the defendant and the united
                                                       states Atomey for 0re southern                Distict of
      Indiana and    is       $inrling only ou ttre parties to the plea Agreement,
                                                                                   supersedes all prior
      tmderstandings,        if   any, whether written or oral, and cannot be
                                                                              modified except in writing, siped
      by all parties and fired with the courq or on the record
                                                               in open court,


                                                                  Respectfully submitted,

                                                                  JOHN E. CHILDRESS
                                                                  Acting United States Attorney


        d
     DATE I
            {q'l         -




     C't'l-      ?   I
    DATE




     Ltrc fl,Za'l
    DATE I
                                                                Counsel for Defendant




                                                           24
